NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 22 2021
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 18-10392

                Plaintiff-Appellee,             D.C. No. 3:14-CR-00412

 v.                                             MEMORANDUM*

VALENTINO JOHNSON,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Northern District of California
                    Vince Chhabria, District Judge, Presiding

                     Argued and Submitted January 13, 2021
                           San Francisco, California

Before: BEA and M. SMITH, Circuit Judges, and RESTANI,** Judge.

      Valentino Johnson appeals from his jury conviction of one count of possession

of a firearm after being convicted of “a crime punishable for a term exceeding one

year,” 18 U.S.C. § 922(g)(1). Johnson argues that his conviction should be reversed




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Jane A. Restani, Judge for the United States Court of
International Trade, sitting by designation.
                                          1
in light of Rehaif v. United States, 139 S. Ct. 2191 (2019).1 We have jurisdiction

under 18 U.S.C. § 3742 and 28 U.S.C. § 1291. We affirm.

      Under 18 U.S.C. § 922(g)(1), it is unlawful for any person “who has been

convicted in any court of, a crime punishable for a term exceeding one year,” to

possess a firearm. Recently, in Rehaif, the Supreme Court held that, to convict under

§ 922(g), the government must prove not only that the defendant had been convicted

of “a crime punishable for a term exceeding one year” at the time he possessed a

firearm, but also that the defendant knew he had been convicted of such a crime at

the time of possession. 139 S. Ct. at 2200.2 Johnson argues for the first time on

appeal that the indictment failed to allege, and the jury was not instructed to find,

that he had such knowledge when he allegedly possessed a firearm.

      Because Johnson did not raise this challenge to the district court, we review

for plain error. See Singh, 979 F.3d at 727–30. “To establish plain error, Johnson

must show that (1) there was an error, (2) the error is clear or obvious, (3) the error

affected his substantial rights, and (4) the error seriously affected the fairness,



1
  Initially, Johnson also argued that his sentence should be vacated because the
district court failed to resolve his factual challenges to the presentence report, in
violation of Rule 32(i)(3) of the Federal Rules of Criminal Procedure. However,
Johnson moved to withdraw that issue from our consideration, which we granted on
January 6, 2021. See Dkt. Nos. 41–42.
2
  The government need not prove, however, that “the defendant knew his or her
[felon] status prohibited firearm ownership or possession.” United States v. Singh,
979 F.3d 697, 727 (9th Cir. 2020).
                                           2
integrity, or public reputation of judicial proceedings.” United States v. Lamar

Johnson, 979 F.3d 632, 636 (9th Cir. 2020). The Government disputes only the third

and fourth prongs.      Under those prongs, Johnson must show “a reasonable

probability that, but for the error, the outcome of the proceeding would have been

different.” United States v. Luong, 965 F.3d 973, 989 (9th Cir. 2020). He also “must

show that the district court’s error seriously affects the fairness, integrity, or public

reputation of judicial proceedings.” Lamar Johnson, 979 F.3d at 636.

      Here, the presentence report contains “overwhelming and uncontroverted”

evidence that Johnson knew he had been convicted of “a crime punishable for a term

exceeding one year” at the time he allegedly possessed a firearm, foreclosing any

real probability of an acquittal. See id. at 637–39. Prior to the alleged offense,

Johnson had been convicted of six felonies, four of which resulted in sentences

greater than one year. “In light of the sentences imposed in his earlier cases, Johnson

cannot plausibly argue that a jury . . . would find that he was unaware of his status

as someone previously convicted of an offense punishable by more than a year in

prison.” See id. (affirming § 922(g)(1) conviction because presentence report

described three prior qualifying convictions); see also Luong, 965 F.3d at 989

(affirming § 922(g)(1) conviction because defendant “had at least six prior felony

convictions at the time he possessed the charged firearm, four of which resulted in

prison sentences exceeding one year”); United States v. King, 979 F.3d 1218, 1220

                                           3
(9th Cir. 2020) (affirming § 922(g)(1) conviction because “as in Johnson,

[defendant]’s uncontroverted presentence report shows that he pleaded guilty to two

felonies and served sentences of greater than one year for each”); United States v.

Benamor, 937 F.3d 1182, 1189 (9th Cir. 2019) (holding that “the third and fourth

prongs of the plain-error test are not met” because defendant “had been convicted of

seven felonies in California state court, including three felonies for which sentences

of more than one year in prison were actually imposed on him”). “Therefore,

because [Johnson] fails to offer a plausible basis for concluding that an error-free

retrial might end more favorably, he cannot show that the error affected his

substantial rights or undermined the integrity of the proceedings in a way that

warrants correction.” Singh, 979 F.3d at 730.3

      AFFIRMED.


3
  On January 9, 2021, Johnson filed citations of supplemental authorities pursuant to
Rule 28(j) of the Federal Rules of Appellate Procedure. See Dkt. No. 44. Johnson
noted that the Supreme Court had recently granted certiorari in the Eleventh Circuit
case Greer v. United States, 19-8709, wherein the question presented is as follows:
“Whether when applying plain-error review based upon an intervening United States
Supreme Court decision, a circuit court of appeals may review matters outside the
trial record to determine whether the error affected a defendant’s substantial rights
or impacted the fairness, integrity, or public reputation of the trial.” During oral
argument, counsel conceded that the law of our circuit permits the consideration of
such evidence. See King, 979 F.3d at 1220 (explaining that “under plain-error
review, we [may] look beyond the trial record in concluding that [the defendant]
must have known of his status as a felon” where the presentence report is
uncontested (citing Lamar Johnson, 979 F.3d at 638–39)).                   However,
notwithstanding the Supreme Court’s ultimate decision in Greer, Johnson waived
this argument by failing to raise it in his briefing.
                                            4